 

IN THE UNITED STATES DISTRICT C URT.
FOR THE NORTHERN DISTRICT OF TEXAS

 

AMARILLO DIVISION
UNITED STATES OF AMERICA § CLER
_ § Bal’ U.S. DISTRICT COURT
Plaintiff, § D
V. § 2:20-CR-14-Z-BR-(1)
§
LOGAN BAILEY LAWRENCE §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On October 7, 2020, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Logan Bailey Lawrence filed no objections to the Report and Recommendation within the fourteen-
day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters
of record in the above referenced cause—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Logan Bailey Lawrence was knowingly and voluntarily entered; ACCEPTS the guilty plea of
Defendant Logan Bailey Lawrence; and ADJUDGES Defendant Logan Bailey Lawrence Suilty of
Count Two in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A)(vili). Sentence will be imposed

in accordance with the Court’s sentencing scheduling order.

SO ORDERED, November F , 2020.

MATVHEW J. MAO
UNITED STATES DISTRICT JUDGE

 

 

 
